Citation Nr: 1517909	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  08-26 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service in the United States Army from May 1975 to April 1977.
This matter comes before the Board of Veterans' Appeals (Board) from a January  2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO denied service connection for PTSD.  The Veteran appealed this rating action to the Board.

In its appellate review of the instant claim, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  The record reflects that the Veteran has been diagnosed as having varying acquired psychiatric disorders, such as schizophrenia, and anxiety and depressive disorders.  To the extent he may carry diagnoses of other psychiatric disorders, the broad characterization of the issue as stated in the title page is consistent with Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional procedural and substantive development is necessary in order to ensure that the record is complete prior to further appellate review of the claim.  The Board will discuss the reasons for remand separately below. 

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  He contends that he has PTSD as a result of numerous vague stressors, to include, but not limited to: (i) Having heard/witnessed a fellow service mate's attempted suicide with throat and wrists cut during basic training in July 1975; (ii) Being assigned to a unit populated with "convicts and rapists;" (iii) Being humiliated by being removed from his unit and from the base; (iv) Being afraid after he was involved in live fire exercises with tanks and machine guns in March and July 1976 at Fort Lewis and Yakima, Washington, respectively, and live grenade fire in November 1976 at Fort Lewis; (v) Being traumatized after having injured his feet after he was forced to march five (5) miles a day for 25 days in July 1976; and, (vi) Was the victim of a physical assault while stationed in Fort Wainwright, Alaska, in January 1977.  (See VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD secondary to Personal Trauma, dated in May 2007, Veteran's handwritten statement to VA, dated in August 2007, and March 2014 deferred rating action). 

i) Procedural Development-Personal Assault Notice and Development

As noted above, the Veteran contends, in part, that he has PTSD as a result of having been physically assaulted while stationed at Fort Wainwright, Alaska, in January 1977.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has observed that 38 C.F.R. § 3.304(f)(5) (2014) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases). 

When a veteran's claim is based, at least in part, on a reported in-service personal assault/harassment, VA has a heightened notification obligation whereby it must (1) notify him or her of alternative forms of evidence that may serve to corroborate his or her account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the veteran in submitting evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5) (2014); see also Menegassi; Gallegos v. Peake, 22 Vet. App. 329 (2008).
The Board acknowledges that the Veteran has not been provided notification of the evidence that may be submitted in support of a claim for service connection for PTSD based upon personal assault.  As a remand is otherwise required in this case, the Board finds that the Veteran should be provided with additional notification and opportunity to provide information regarding the reported in-service assault. 

ii) Substantive Development- Private records and VA examination

a. Private Records-Divorce Pleadings

In an April 2015 written argument to VA, the Veteran's representative requested that VA obtain copies of the Veteran's 1979 divorce proceedings because they might contain evidence that could be relevant to his psychiatric status shortly after service discharge in April 1977 .  (See Veteran's representative's April 2015 written argument to VA at page (pg.) 2; and VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in January 1983)).  Thus, a remand is necessary to request any and all documentation pertaining to the Veteran's 1979 divorce decree issued by the Pomona Courthouse South of the East Judicial District of Los Angeles, California. 

b. VA examination

The Veteran's service treatment records do not contain any subjective complaints or clinical findings referable to any psychiatric pathology.  These records do confirm, however, that beginning in January 1976, the Veteran sought treatment for his feet.  A March 1976 report reflects that the Veteran had sought treatment for his feet when he was in the field for five (5) days.  In early June 1976, the Veteran complained of having had foot pain with blisters on long marches.  An assessment of questionable hyperhidrosis was entered.  The Veteran continued to seek treatment for his feet until November 1976.  A March 1977 service discharge examination report reflects that the Veteran was found to have been psychiatrically "normal."  On an accompanying Report of Medical History, the Veteran denied having had any depression, nervous trouble, frequent trouble sleeping or loss of memory.  On form DA 3082, Statement of Medical Condition, dated and signed by the Veteran in March 1977, he indicated that there had not been any change in his medical condition since his last separation examination. 

The Veteran's service personnel records contain statements from his mother requesting that he be transferred closer to home because of his father's poor health.  The Veteran received two Article 15s in January 1977 for failing to disobey an order of, and for using disrespectful language towards, superior officers at Fort Wainwright, Alaska.  

The post-service medical evidence of record, dated from 1992 to 2013, reflects that the Veteran has been diagnosed with varying psychiatric disorders, to include schizophrenia, alcohol dependence, anxiety and depression disorders, stimulant and tobacco abuse, and psychosis.  VA clinicians in June and August 2001 attributed the Veteran's depression and psychosis to substance abuse.  (See June and August 2001 VA treatment reports).  More recently, when seen at a VA clinic in October 2012, a VA psychiatrist opined that given the Veteran's persistent and lifelong alcohol dependence, with minimal periods of sobriety, that it was difficult to determine what symptoms and to what degree they were primarily substance induced.  Given the Veteran's description of psychotic symptoms, the VA psychiatrist was inclined to think that his symptoms were unrelated to a primary thought disorder, but might have been residual symptoms of past methamphetamine abuse or "possibly related to his trauma history." (the specifics of the Veteran's "trauma history" were not provided).  (See October 2012 VA treatment report, uploaded to the Veteran's Virtual VA electronic claims file on February 22, 2013). 

The Board finds that given the various diagnoses for the Veteran's psychiatric disorder over the years, it is not clear to what extent his symptomatology is due to military service or other substance abuse.  The Board notes that the Veteran's alcohol and substance abuse constitutes willful misconduct for which service compensation cannot be paid.  As to the Veteran's diagnosed alcohol and substance abuse subsequent to military service, compensation cannot be paid if a disability is a result of a person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).

Notwithstanding the foregoing, in Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009), the Federal Circuit found that two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability."  In addition, the Court has indicated that competent medical evidence is required to distinguish the symptomatology of a service-connected disability from a nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Therefore, it appears that a remand is required for a competent medical examination to clarify this matter, as requested by the RO in its March 2014 deferred rating action.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate a PTSD claim based on an in-service personal assault in accordance with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5) (2014).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding the reported in-service stressor(s).
   
2.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file.
   
3.  After obtaining any necessary consent and clarification as to exactly which records it is asserted will support the Veteran's claim, contact Pomona Courthouse South of the East Judicial District of Los Angeles, 400 Civic Center Plaza Pomona, California 91766, and request pertinent records from the Veteran's 1979 divorce proceedings.
   
4.  After the development in directives one (1) through three (3) has been accomplished and any additional evidence has been associated with the record, schedule the Veteran for a mental disorders examination to evaluate the current nature and etiology of all diagnosed psychiatric disorder(s).  The Veteran's VBMS electronic claims file, as well as his Virtual VA electronic claims file, should be made available to the examiner for review in connection with the examination.  

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

a. The Veteran asserts the following stressors:  Having heard/witnessed a fellow service mate's attempted suicide with throat and wrists cut during basic training in July 1975 ; (ii) Being assigned to a unit populated 

with "convicts and rapists;" (iii) Being humiliated by being removed from his unit and from the base; (iv) Being afraid after he was involved in live fire exercises with tanks and machine guns in March and July 1976 at Fort Lewis and Yakima, Washington, respectively, and live grenade fire in November 1976 at Fort Lewis; (v) Being traumatized after he injured his feet after he was forced to march five (5) miles a day for 25 days in July 1976; and, (vi) Was the victim of a physical assault while stationed in Fort Wainwright, Alaska, in January 1977.  (See VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD secondary to Personal Trauma, dated in May 2007, Veteran's handwritten statement to VA, dated in August 2007, and March 2014 deferred rating action). 

b. The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service, is related to any incident of service, or whether a psychosis was manifested to a compensable degree within one year after discharge from service in April 1977.  This must also include specific findings as to whether the Veteran has current PTSD, schizophrenia and anxiety and depressive disorders that are unrelated to his longstanding alcohol and substance abuse. 

c. If the examiner diagnoses the Veteran with PTSD under the DSM-V criteria, he or she must specify the stressor or stressors underlying the diagnosis.

A complete rationale for any opinion expressed should be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim shall be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative shall be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

